Citation Nr: 0710023	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-20 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the spine with instability secondary to spondylolisthesis 
at L5-S1 and L4-5, status post posterior intertransverse 
process fusion from L4-S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's appeal originally included 
the issues of service connection for bilateral sensorineural 
hearing loss and tinnitus.  Those issues were resolved in the 
veteran's favor in a Decision Review Officer decision dated 
in May 2004.  The veteran formally discontinued these claims 
by letter dated June 2004.  Accordingly, these issues are not 
currently before the Board.   

The veteran testified before the undersigned at a January 
2007 Board hearing.  A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

There is no medical evidence of a chronic back disorder in 
service and no competent medical evidence of a chronic back 
disability until many years after separation from service.  


CONCLUSION OF LAW

Service connection for degenerative arthritis of the spine 
with instability secondary to spondylolisthesis at L5-S1 and 
L4-5, status post posterior intertransverse process fusion 
from L4-S1, is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include arthritis, may be 
presumed to have been incurred during service if manifested 
to a degree of 10 percent or more within one year of service 
separation, the absence of any evidence of the chronic 
disease in service notwithstanding.  38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The first requirement for establishing service connection is 
the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Medical evidence shows diagnoses of degenerative arthritis in 
the spine, such that there is evidence of current back 
disorder. 

The veteran claims that he originally injured his back in 
service in November 1945 while working with a vehicle in his 
capacity as a motor inspector.  Unable to straighten his back 
without pain and difficulty, he was allegedly taken to the 
infirmary where he was treated with bed rest and hot towel 
applications for several days, which alleviated the problem.  
However, service medical records are negative for any 
complaint, finding, or diagnosis of back injury.  The 
veteran's January 1946 separation examination indicated that 
he had no musculoskeletal defects and no reference was made 
to any back problems.  

Although the veteran alleges that his back condition 
reoccurred shortly after separation, there is no objective 
evidence to verify the onset of a back condition until many 
years thereafter.  In fact, when the veteran filed a claim 
for service connection for flat feet in February 1946, there 
was no mention of a back condition.  Moreover, in June 1948 
he again corresponded with the RO indicating that he had 
failed to mention a claim for service connection for an eye 
disability, but again no reference was made to any back 
problems at that time.  In view of the complete absence of 
any contemporaneous evidence or reference to disability of 
the back either during or shortly after service, the Board is 
compelled to discount the testimony as to significant back 
problems being present during that period of time.  Given the 
lack of evidence of a continuity of pertinent symptoms for 
many years after service, there is no basis for establishing 
service connection for the back disability first objectively 
identified decades after service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.

The Board notes that the veteran proffers his personal 
opinion that his disorder is related to service.  However, he 
is a lay person, not educated or trained in medicine or 
psychiatry.  As such, he is competent to relate or describe 
symptoms or incidents in service, but is not competent to 
offer an opinion as to the correct diagnosis or etiology of 
any disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the veteran's opinion as to whether 
a disorder is related to service is insufficient for purposes 
of establishing service connection.    

The Board notes that a January 2003 letter from J. M. Kerina, 
M.D., the veteran's private orthopedic surgeon, states that 
the veteran "suffered from a service related injury, which 
caused a degenerative arthritis in his spine, which then 
necessitated surgery."  He makes reference to treatment by 
another physician in 1994.  Such a statement is clearly based 
solely on the veteran's history.  Review of the available 
service and service medical records show no orthopedic or 
musculoskeletal disorder at separation.  A medical opinion 
that relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The mere recording of 
medical history provided by the veteran, without additional 
enhancement or analysis, is not competent medical evidence of 
a nexus.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
the absence of competent evidence relating the veteran's back 
disability to service, the claim must be denied.  Boyer, 210 
F.3d at 1353; Maggitt, 202 F.3d at 1375.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
March 2003, September 2003, and May 2006, as well as in the 
May 2004 statement of the case, the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence it was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the May 
2004 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the August 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was informed to submit any information that pertains 
to his claim by letter dated May 2006.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by letter dated December 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records.  See 38 U.S.C.A. § 5103A(d).  In 
addition, the veteran provided additional medical records as 
well as lay evidence in the form of his own written 
statements, a written statement from a fellow serviceman, and 
testimony at his January 2007 Board hearing.  Consideration 
has also been given to whether a current VA examination would 
be of any value in the instant case; however, as discussed 
above, such an examination could not provide any evidence to 
support the veteran's claim.  As there is no indication of 
additional evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for degenerative arthritis of the spine 
with instability secondary to spondylolisthesis at L5-S1 and 
L4-5, status post posterior intertransverse process fusion 
from L4-S1, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


